





ASSET PURCHASE AGREEMENT
BY AND BETWEEN
RH CELL THERAPEUTICS CORP, AS THE PURCHASER
AND
VITAL THERAPIES, INC., AS THE SELLER
March 13, 2019





ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of March 13, 2019
(the “Effective Date”), is made by and between RH Cell Therapeutics Corp, a
Nevada corporation (the “Purchaser”), and Vital Therapies, Inc., a Delaware
corporation (the “Seller”). The Purchaser and the Seller shall be referred to
herein from time to time as a “Party” and collectively as the “Parties.”


RECITALS


WHEREAS, the Seller has been developing a bio-artificial liver known as ELAD® or
the ELAD System and has ceased its clinical trials within the United States;


WHEREAS, in furtherance of the negotiation and preparation of this Agreement,
Haibin Ruan on behalf of the Purchaser delivered to the Seller the sum of Fifty
Thousand US Dollars ($50,000.00) in earnest money (the “Deposit”) pursuant to
that certain Exclusivity Agreement entered into by and between Haibin Raun and
the Seller dated December 4, 2018, as amended by the First Second, Third and
Fourth Amendments, dated January 17, 2019, January 25, 2019, January 29, 2019
and January 30, 2019, respectively;
 
WHEREAS, upon the terms and subject to the conditions set forth herein, and
further conditioned upon the requisite approval by the stockholders of Seller
and the consummation of the stock exchange between Immunic AG and the Seller,
with the Seller surviving (the “Share Exchange”), Seller desires to sell,
transfer, assign and convey to the Purchaser, and the Purchaser desires to
purchase from Seller, the Purchased Assets (as hereinafter defined).


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
ARTICLE I.
DEFINITIONS


a.Defined Terms. For the purposes of this Agreement, the following capitalized
terms shall have the meanings ascribed to them below:


“Affiliate” means, with respect to a specified Person, a Person that directly or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the Person specified.


“Alternative Transaction” means a transaction other than the Asset Purchase and
the other transactions described in this Agreement involving (a) the sale,
transfer, assignment or other disposition by the Seller of ELAD, the ELAD System
or the Purchased Assets, directly or indirectly, to any Person other than
Purchaser, whether by merger, tender offer, purchase, statutory share exchange,
joint venture or otherwise or (b) any dissolution or winding up of or involving
Seller.


“Asset Purchase” means the purchase and sale of the Purchased Assets pursuant to
this Agreement.


“Business Day” means any day other than a Saturday or a Sunday or a day on which
banks located in San Diego, California generally are authorized or required by
Law or regulation to close.


“Commercially Reasonable Efforts” means the reasonable efforts that a reasonably
prudent Person would contemplate using in similar circumstances in an effort to
achieve a desired result set forth in this Agreement in a reasonably expeditious
manner; provided, that, “Commercially Reasonable Efforts” shall not require the
provision of any consideration to any third party of any amounts, except for the
costs of making filings in the ordinary course of business, the reasonable fees
and expenses of counsel and accountants, nominal consent fees, and the customary
fees and charges of Governmental Authorities.


“Escrow Account” means the escrow account opened pursuant to the terms of the
Escrow Agreement and funded exclusively by the Escrow Amount.


“Escrow Agent” means Wilmington Trust.


“Escrow Agreement” means that certain Escrow Agreement by and among the
Purchaser, the Seller and the Escrow Agent in the form of Exhibit A, executed
concurrently herewith.


“Escrow Amount” means Two Million Four Hundred Twenty Five Thousand Fifty One US
Dollars ($2,425,051.00).


“Excluded Assets” means all assets of the Seller that do not constitute
Purchased Assets and which shall be retained by the Seller, specifically
including those assets listed on Schedule 1 and any and all assumed names, logos
or other identifiers, any and all URL addresses, domain names, and/or websites
used in conjunction or associated with the name “Vital Therapies, Inc.”, “Vital
Therapies”, “VTL” or similar derivatives thereof.


“Governmental Approval” means any authorization, consent, approval,
certification, permit, franchise, privilege, variance, immunity, license or
order of, or any filing, registration or qualification with, any Governmental
Authority.


“Governmental Authority” means any foreign, international, multinational,
national, federal, state, provincial, regional, local or municipal court or
other governmental, administrative or regulatory authority, agency or body
exercising executive, legislative, judicial, regulatory or administrative
functions.


“Intellectual Property Rights” means the following rights of the Seller that are
associated with ELAD and the ELAD System: (i) the right to use the name “ELAD,”
through URL addresses, domain names, and/or websites set forth on Schedule 2,
(ii) all patents and all pending patent applications, set forth on Schedule 3;
and (iii) all trademarks, service marks, trade identification, trade dress,
trade names set forth on Schedule 4.


“Liens” means any liens, pledges, mortgages, deeds of trust, security interests,
claims, leases, charges, options, rights of first refusal, easements,
servitudes, conditional sales contracts and title retention agreements.


“Material Adverse Effect” shall mean any material adverse change or effect that
individually or in the aggregate results in the Seller’s inability to consummate
the transactions contemplated hereby; provided, however, that changes or effects
relating to: (i) changes in economic or political conditions or the financing,
banking, currency or capital markets in general; (ii) changes in laws or orders
or interpretations thereof; (iii) any natural disaster or any acts of terrorism,
sabotage, military action or war (whether or not declared) or any escalation or
worsening thereof, whether or not occurring or commenced before, on or after the
date of this Agreement, in each case, shall be deemed to not constitute a
“Material Adverse Effect” and shall not be considered in determining whether a
“Material Adverse Effect” has occurred.


“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or Governmental Authority.


“Proceeding” means pending, stayed, or completed action, inquiry, proceeding,
suit, hearing arbitration, alternate dispute resolution mechanism,
investigation, administrative hearing, whether brought by or in the right of any
party or otherwise and whether civil, criminal, administrative, or
investigative, in which a Party was, is, or will be involved as a party or
otherwise.


“Purchased Assets” means all of the Seller’s right, title and interest in and to
the following:


(i)    all Registered IP and the Intellectual Property Rights;


(ii)    the equipment, tools, supplies, inventory and other components located
at the Seller’s facility at 15222-B Avenue of Science, San Diego, CA, and as
listed on Schedule 5;


(iii)    the intangible assets comprised of those standard operating procedures
(SOPs), product records, and clinical studies and product data, electronic files
relating to the ELAD System and as listed on Schedule 6;


(iv)    all equipment, supplies, inventory and other components not located at
the Seller’s facility at 15222-B Avenue of Science, San Diego, CA and as listed
on Schedule 7;


(v)    the ELAD cell banks currently stored with the entities and at the
locations, as listed on Schedule 8;


(vi)    all equity interest in Vital Therapies (Beijing) Co. Ltd. and


(vii)    all of the Seller’s right, title and interest in and pertaining to the
accounts payable and loans due and owing by Vital Therapies (Beijing) Co. Ltd.
to the Seller.


“Registered IP” means all Intellectual Property Rights that are registered,
filed or issued under the authority of any Governmental Authority as listed on
Schedules 3 and 4.


“Seller’s Knowledge” or other references to the Seller’s knowledge or awareness
shall mean the actual knowledge of Seller’s Executive Vice President and Chief
Scientific Officer, Robert Ashley.


“Transaction Documents” means this Agreement and the other transaction documents
contemplated hereby and listed on Exhibit B hereto.
ARTICLE II.
PURCHASE AND SALE OF ASSETS


2.01    Purchase and Sale of Assets. Pursuant to the terms and conditions of
this Agreement, at the Closing, the Seller shall sell, deliver, transfer, convey
and assign to the Purchaser, free and clear of all Liens, and the Purchaser
shall purchase all of the Seller’s right, title and interest in the Purchased
Assets. All assets of the Seller that do not constitute Purchased Assets shall
be Excluded Assets.


2.02    Purchase Price. In consideration of the sale, delivery, transfer,
conveyance and assignment to the Purchaser of the Seller’s right, title and
interest in the Purchased Assets, the Purchaser shall, at the Closing pay Two
Million Four Hundred Seventy Five Thousand Fifty One US Dollars ($2,475,051.00)
(the “Purchase Price”) to the Seller in accordance with the terms and conditions
of this Agreement and the other Transaction Documents.


2.03    Escrow Covenant. The Purchaser and the Seller shall enter into the
Escrow Agreement with the Escrow Agent as of the Effective Date. Within three
(3) Business Days following the Effective Date the Purchaser shall, by wire
transfer of immediately available funds, wire to the Escrow Agent, the amount of
One Million Seventy Five Thousand Fifty One US Dollars ($1,075,051) for deposit
into the Escrow Account and no later than 5:00 PM PST, March 26, 2019 shall by
wire transfer of immediately available funds, wire to the Escrow Agent the
remaining Escrow Amount for deposit into the Escrow Account.


2.04    Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) will take place as soon as practicable at a time and on a date
to be specified by the Parties (the “Closing Date”), which shall be no later
than the fifth Business Day after satisfaction or waiver of the conditions set
forth in Article VI. The Closing shall take place at the Seller’s San Diego
office or via the electronic exchange of execution versions of the Transaction
Documents and the signature pages thereto via facsimile or via email by pdf. At
the Closing, the Purchaser shall pay to the Seller the Purchase Price in US
dollars. The Purchase Price shall be paid (i) by release from the Escrow Account
by wire transfer of immediately available funds pursuant to written instructions
from the Seller and (ii) by the Seller’s application of the Deposit to the
Purchase Price.


2.05    Seller’s Closing Deliveries. At the Closing, the Seller shall deliver or
cause to be delivered to the Purchaser the following:


(a)    a Bill of Sale for the transfer of the Purchased Assets to the Purchaser,
in the form of Exhibit C , and duly executed by the Seller;


(b)    an Equity Transfer Agreement , in the form of Exhibit D, assigning to the
Purchaser all of the outstanding shares of Vital Therapies (Beijing) Co. Ltd.
and duly executed by the Seller;


(c)    a General Assignment of the Registered IP and Intellectual Property
Rights in the form of Exhibit E, and duly executed by the Seller; and


(d)    an Assignment and Assumption Agreement for any intercompany payables or
payment obligations of the Seller to Vital Therapies (Beijing) Co. Ltd., in the
form of Exhibit F, and duly executed by the Seller.


2.06    The Purchaser’s Closing Deliveries. At the Closing, the Purchaser shall
deliver or cause to be delivered to the Seller the following:


(a)    instructions to the Escrow Agent to release the Escrow Amount to the
Seller and any additional information required under the Escrow Agreement
necessary to release the Escrow Amount;


(b)    the Bill of Sale, duly executed by the Purchaser;


(c)    any required counter-part signature to the Equity Transfer Agreement;


(d)    the counter-part signature of the General Assignment of the Registered IP
and Intellectual Property Rights.


(e)    the counter-part signature of the Assignment and Assumption Agreement for
any intercompany payables or payment obligations of the Seller to Vital
Therapies (Beijing) Co. Ltd .


2.07    Further Assurances. It is the expectation of the Purchaser and the
Seller that after the Closing each party will execute and deliver for the
benefit of the other, at the requesting party’s sole expense, such further
instruments and certificates of conveyance and transfer as a party may
reasonably request in order to complete conveyance or transfer of the Purchased
Assets, including any Registered IP, or any pending application thereof listed
on Schedules 3 and 4, or the equity in Vital Therapies (Beijing) Co. Ltd. ;
provided however, neither party shall have any legal obligation to provide such
further assistance after the ninetieth (90th) day following the Closing.


ARTICLE III    .
REPRESENTATIONS AND WARRANTIES OF THE SELLER


The Seller hereby represents and warrants to the Purchaser that the following
representations and warranties are true and correct as of the Effective Date.


a.Organization and Power. The Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.


b.Authorization; No Breach; Valid and Binding Agreement.


(a)    The Seller has full corporate power and authority to execute and deliver,
and enter into, this Agreement, and subject to obtaining stockholder approval if
required, to consummate the transactions contemplated by this Agreement. This
Agreement is a legal, valid and binding agreement of Seller enforceable against
Seller in accordance with its terms, subject to the laws of bankruptcy,
insolvency and moratorium and other laws or equitable principles generally
affecting creditors’ rights. Seller has obtained approval by its Board of
Directors for the execution of this Agreement and the consummation of the
transactions contemplated hereby. Other than obtaining the required corporate
approval for the sale of the Purchased Assets and the filing of the Equity
Transfer Agreement with the Governmental Authority in China, no consent,
authorization, order or approval is required in connection with the execution
and delivery by Seller of this Agreement.


(b)    The execution, delivery, and performance by the Seller of this Agreement
and the other Transaction Documents will not violate, conflict with, result in
any breach of, or constitute a default under (i) the Seller’s organizational
documents, or (ii) any law or (iii) result in the imposition of any material
Lien over the Purchased Assets.


c.No Liens. The Purchased Assets are free and clear of all Liens.


d.Litigation.  There is no Proceeding, at law or in equity, pending against or,
to the Seller’s Knowledge, threatened against or by the Seller, relating to the
Purchased Assets, nor is there any order of any Governmental Authority or
arbitrator pending against or, to the Seller’s Knowledge threatened against
Seller, the adverse outcome of which would, individually or in the aggregate,
prohibit, restrict or delay, in any material respect, the performance by the
Seller or the Seller’s obligations under this Agreement.


e.Intellectual Property.
(a)    Schedule 3 sets forth: (i) the Registered IP in which Seller has an
ownership interest and (ii) the jurisdiction in which such item of Registered IP
has been registered or filed and the applicable application, registration or
serial number and the date on which such item of Registered IP was registered or
filed.
(b)    No Person has been granted any license under or otherwise has received or
acquired any right (whether or not currently exercisable) or interest in, any
Registered IP from Seller or any of its Affiliates.
(c)    The Seller exclusively owns all right, title, and interest in and to the
Registered IP, free and clear of any Liens.
f.No Brokers.  There are no claims for brokerage commissions, finders’ fees or
similar compensation in connection with the transactions contemplated by this
Agreement based on any contract made by or on behalf of the Seller for which the
Purchaser would be liable following the Closing.


g.Representations Limited.  Other than the representations and warranties of the
Seller contained in this Agreement, the Purchased Assets are being acquired AS
IS AND WHERE IS and WITHOUT ANY OTHER EXPRESSED OR IMPLIED WARRANTY and neither
the Seller nor any director, officer, employee, stockholder, agent, affiliate or
representative thereof, nor any other Person, has made or shall be deemed to
have made any representation or warranty to the Purchaser, express or implied,
at law or in equity, with respect to the Seller, the ELAD System or the
Purchased Assets, any assigned contract, including any representations and
warranties as to the accuracy or completeness of any evaluation material
including the product records and product data, or any other information
provided to the Purchaser or any of its affiliates or representatives as to the
prospects or likelihood of marketing approval in any country, future sales,
revenue, profitability or the technical or commercial success of ELAD or the
ELAD System and the Seller disclaims any representations and warranties other
than those expressly set forth in this Article III. The risks regarding ELAD and
the Seller’s past business related to the Purchased Assets are described in the
Seller’s Securities and Exchange Commission filings, including but not limited
to its annual report on Form 10-K for the years ended 2017 and 2018 and its
quarterly report on Form 10-Q for the quarter ended September 30, 2018.


ARTICLE IV    .
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


The Purchaser represents and warrants to the Seller, on and as of the Effective
Date (except where a representation or warranty is made herein as of a specified
date), as follows:


4.01    Organization and Power.  The Purchaser (a) is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Nevada, and (b) has all requisite corporate power and authority to own, lease
and operate its properties and to carry on its business as currently conducted,
and (c) is qualified to do business in and is in good standing in the State of
California.








4.02    Authorization; No Breach; Valid and Binding Agreement


(a)    The Purchaser has full corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder and to
consummate the transactions contemplated hereby, and the Purchaser has duly
executed and delivered this Agreement. The execution, delivery and performance
by the Purchaser of this Agreement, the Transaction Documents to which it is a
party and the consummation by the Purchaser of the transactions contemplated
hereby have been duly and validly approved by all requisite corporate action.


(b)    The execution, delivery, and performance by the Purchaser of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not (i) violate, conflict with, result in any breach of, or constitute
a default under any of the provisions of any of the Purchaser’s organizational
documents or (ii) result in a material breach or material violation by the
Purchaser of any of the terms, conditions or provisions of any law or regulation
to which the Purchaser is subject.


(c)    This Agreement is a legal, valid and binding agreement of the Purchaser
enforceable against the Purchaser in accordance with its terms.


4.03    Governmental Consents. No consent, approval or authorization of any
Governmental Authority is required to be obtained by the Purchaser in connection
with its execution, delivery and performance of this Agreement, or the
consummation by the Purchaser of the transactions contemplated hereby.


4.04    No Brokers.   There are no claims for brokerage commissions, finders’
fees or similar compensation for which the Seller would be liable following the
Closing in connection with the transactions contemplated by this Agreement based
on any contract made by or on behalf of the Purchaser.


4.05    Acknowledgement by the Purchaser


(a)    The Purchaser has conducted its own independent review and analysis of
the evaluation materials, the Seller’s business, the ELAD System, the Purchased
Assets, the Intellectual Property and the results of operations and financial
condition of the Seller’s business relating to the ELAD system. The Purchaser
acknowledges that it has been provided access to the personnel, properties,
premises and records of the Seller for such purpose and that the Purchaser and
its representatives have been provided with the opportunity to ask questions of
the executive officers and management employees of the Seller and to acquire
such additional information about the ELAD System, the Purchased Assets, any
contract assumed by the Purchaser, and the results of operations and financial
condition of the Seller’s business relating to the ELAD system as the Purchaser
and its representatives have requested. The Purchaser acknowledges and
understands that any statement or representation made by any current or past
employee or consultant of the Seller with respect to ELAD or the ELAD System and
its prospects for clinical or marketing approval in any country are personal
opinions and are not representations of the Seller and shall not be imputed or
attributed to the Seller. The Purchaser is an informed and sophisticated
participant in the transactions contemplated by this Agreement and with its
representatives have undertaken such investigation of and have been provided
access to and have evaluated such documents and information as the Purchaser has
deemed necessary in connection with the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated by this
Agreement. The Purchaser is relying only on its own investigation and analysis
in entering into this Agreement and the transactions contemplated hereby.


(b)    Purchaser acknowledges that the sale of the Purchased Assets is AS-IS and
WHERE-IS and acknowledges that Purchaser through its representatives, Haibin
Ruan, Dar He and John Brotherton, have conducted such due diligence as the
Purchaser deems necessary and Purchaser has satisfied itself with regard to the
definition of and what the Purchased Assets are comprised of, including without
limitation, the identify, quantify, nature, condition and fitness of the
Purchased Assets for the Purchasers intended use.


4.06    No Other Representations and Warranties. The Purchaser agrees that
except for the representations and warranties of the Seller contained in this
Agreement, neither the Seller nor any of its Affiliates, stockholders,
directors, officers, employees, representatives or advisors have made and shall
not be deemed to have made, nor has the Purchaser relied on, any other
representation, warranty, covenant or agreement, express or implied, with
respect to the Seller, ELAD, the ELAD System, the Purchased Assets, or the
transactions contemplated by this Agreement, or the completeness or accuracy of
any information made available to the Purchaser.


ARTICLE V    .
COVENANTS AND OTHER AGREEMENTS


5.01 Cooperation. From the Effective Date through the Closing or termination of
this Agreement, the Purchaser and the Seller shall cooperate with one another,
and use their respective Commercially Reasonable Efforts, to complete all
necessary and appropriate applications, notifications, filings and
certifications, and to satisfy all conditions set forth in this Agreement to the
consummation of the transactions described herein, and to effect the Asset
Purchase consistent with the terms hereof; provided, however, that such action
shall not include any requirement of the Seller or its Affiliates (a) to expend
money beyond what is commercially reasonable for a similar sale of assets
transaction, commence or participate in any litigation or to offer to grant any
accommodation (financial or otherwise) to any third person, or (b) to accept any
agreement or understanding, or make any concession, adversely affecting their
respective current businesses, or the Purchased Assets or to take or accept any
liability or potential liability. The Seller will assist the Purchaser in the
transfer of the ELAD cell banks and equipment to storage facilities selected by
the Purchaser effective as of the Closing to the extent and only to the extent
there is no cost or liability to the Seller. The Purchaser contemplates using
the same storage facilities as the Seller currently uses but understand that new
contracts between the Purchaser and the storage facility are required.


5.02    Maintenance of Intellectual Property. From the Effective Date through
the Closing or termination of this Agreement, the Seller will make a good faith
effort to inform the Purchaser of any actions needed or payments required for
the continued prosecution or maintenance of the intellectual property rights
being assigned to the Purchaser and their due date. If the Purchaser desires to
continue prosecution or maintenance of such intellectual property rights, the
Purchaser shall inform the Seller and advance to the Seller by wire transfer of
immediately available funds in US Dollars such amounts necessary to make the
payments (including any attorney or other third party fees) at least 10 days in
advance of the date payments are due. The Seller shall not have any obligation
to take any action to prosecute, perfect or maintain any Intellectual Property
Rights, including, without limitation, the payment of any maintenance or renewal
fees or fees of any third party.


5.03    Access to Records. From the Effective Date through the Closing or
termination of this Agreement, subject to the terms of the Confidentiality
Agreement entered into by the Seller and Haibin Ruan and dated October 3, 2018
(the “Confidentiality Agreement”), the Purchaser shall be entitled to reasonable
access to records as the Purchaser may reasonably request to prepare for the
acquisition and use of the Purchased Assets.


5.04     No Dispositions. From the Effective Date through the Closing or
termination of this Agreement, neither the Seller nor any of the Seller’s
Affiliates shall sell, license, lease, transfer or otherwise hypothecate, or
agree to sell, license, lease, transfer or otherwise hypothecate, any of the
Purchased Assets.
5.05    Public Announcements; Confidentiality.


(a)    Prior to the Closing, the Purchaser shall not make, or permit any
representative to make, any public statements, including any press releases,
with respect to this Agreement or the transactions contemplated hereby without
the prior written consent of the Seller. The Seller shall have the right to make
such disclosures as it may deem necessary or advisable to comply with applicable
law, including pursuant to the rules and regulations of the U.S. Securities and
Exchange Commission.


(b)    Following the Closing, the Purchaser and the Seller shall jointly agree
on the content and substance of all public announcements concerning this
Agreement.


(c)    The Parties acknowledge that the information being provided to one
another in connection with the transactions contemplated by this Agreement is
subject to the Confidentiality Agreement. Notwithstanding the foregoing or
anything contained herein, the Seller shall have the right to disclose this
Agreement and any other Transaction Document to Immunic AG.


(d)    Following the Closing if the Purchaser discovers information in any of
the files listed on Schedule 6 and transferred by the Seller which is not
directly related to the ELAD System (“Non-ELAD Related Information”) the
Purchaser shall not disclose or use any such Non-ELAD Related Information and
upon discovery shall notify the Seller and immediately destroy the information.
The Purchaser shall take commercially reasonable precautions to prevent the
disclosure or use of the Non-ELAD Related Information and shall give prompt
notice to the Seller of any use or disclosure of such information and assist the
Seller in remedying any such unauthorized use or disclosure.
5.06     Tax Matters.


(a)    Allocation. The Purchaser and the Seller agree that the Purchase Price
shall be allocated for all tax purposes consistently with Section 1060 of the
United States Internal Revenue Code as shown on the allocation schedule attached
hereto as Exhibit G.


(b)    Transfer Taxes. All transfer, documentary, sales, use, stamp, value
added, goods and services, excise, registration and other similar taxes, and all
conveyance fees, recording charges and other fees and charges (including any
penalties and interest) incurred in connection with consummation of the
transactions contemplated by this Agreement and the other Transaction Documents
(collectively, “Transfer Taxes”) shall be paid by the Purchaser when due in
addition to the Purchase Price. The Seller will, at the expense of the
Purchaser, prepare, or cause to be prepared, and file, or cause to be filed, all
necessary tax returns and other documentation with respect to all such Transfer
Taxes and the Purchaser will (i) if required by law, join in the execution of
any such tax returns and other documentation and (ii) within ten (10) days of
receipt of written notice of the amount of such Transfer Taxes paid by the
Seller, reimburse the Seller for such Transfer Taxes.


5.07    Alternative Transactions. The Seller agrees that (a) from the date that
the Escrow Account is fully funded in accordance with Section 2.03 to the
earlier of the Closing Date or the termination of this Agreement, the Seller
shall not, and the Seller shall cause its respective representatives, directors,
officers, agents and employees not to, directly or indirectly, initiate,
solicit, offer, seek or encourage any inquiry, proposal or offer from,
participate in any discussions or negotiations with, or furnish or provide any
information to, any Person, other than the Purchaser or its Affiliates or their
respective representatives, officers, agents and employees, concerning any
proposal or agreement with respect to an Alternative Transaction, and (b) the
Seller shall, and the Seller shall cause its respective representatives,
directors, officers, agents and employees to, immediately terminate all such
discussions or negotiations that may be in progress as of the Effective Date.
For the avoidance of doubt, any communication by the Seller or any of its
representatives, directors, officers, agents and employees, to any Person solely
for the purpose of declining or otherwise terminating any such discussions or
negotiations shall not be deemed a violation of this Section.
5.08 Registered Capital into Vital Therapies (Beijing) Co. Ltd. The Parties
acknowledge that $3,224,949 of registered capital has been contributed by the
Seller as of the Effective Date. Prior to the Closing Date the Seller shall
contribute $75,051 of additional registered capital into Vital Therapies
(Beijing) Co. Ltd in order to satisfy Vital Therapies (Beijing) Co. Ltd.’s
registered capital obligations of $3,300,000 USD, and the Seller will have no
further obligations to Vital Therapies (Beijing) Co. Ltd.
5.09 Assignment of Intercompany Payables to Vital Therapies (Beijing) Co. Ltd.
At the Closing the Seller will assign and transfer to the Purchaser and the
Purchaser shall assume any intercompany payables or payment obligations of the
Seller to Vital Therapies (Beijing) Co. Ltd. Upon execution and delivery of the
Equity Transfer Agreement, Seller shall have no liability to or for Vital
Therapies (Beijing) Co. Ltd.


ARTICLE VI    .
CONDITIONS TO CLOSING


6.01    Conditions of the Purchaser’s Obligation. The Purchaser’s obligation to
effect this Agreement is subject to the satisfaction as of the Closing of the
following conditions precedent (any of which conditions precedent may be waived
by the Purchaser):


(a)    Representations and Warranties. Each representation and warranty of the
Seller set forth in Article III, shall be true and correct in all material
respects at and as of the Closing.


(b)    Covenants. The Seller shall have performed and observed in all material
respects each covenant and other obligation required to be performed or observed
by it pursuant to this Agreement and any other Transaction Document.


(c)    Proceedings. No action shall be pending before any Governmental Authority
or government order issued the result of which would prevent or prohibit the
consummation of this Agreement.


(d)    Closing Deliverables of the Seller. The Seller shall have delivered, or
cause to be delivered, to the Purchaser all Transaction Documents to which the
Seller is a party duly executed by the Seller.


(e)    Stockholder Approval. The Seller shall have either (i) obtained the
required approval of 75% of the outstanding voting stock of the Seller,
approving this Agreement and the transactions contemplated hereby, or (ii) the
Board of Directors of Seller has reasonably determined, in good faith and in its
sole discretion, that such approval is not required.


6.02    Conditions of the Seller’s Obligation. The Seller’s obligation to effect
this Agreement is subject to the satisfaction as of the Closing of the following
conditions precedent (any of which conditions precedent may be waived by the
Seller):


(a)    Representations and Warranties. Each representation and warranty of the
Purchaser set forth in Article IV, above shall be true and correct in all
material respects at and as of the Closing.


(b)    Covenants. The Purchaser shall have performed and observed in all
material respects each covenant and other obligation required to be performed or
observed by it pursuant to this Agreement and any other Transaction Document at
or prior to the Closing.


(c)    Proceedings. No action shall be pending before any Governmental Authority
the result of which would prevent or prohibit the consummation of this
Agreement.


(d)    Payment of Consideration. The Escrow Agent shall have received
authorization to release the Escrow Amount.


(e)    Closing Deliverables of the Purchaser. The Purchaser shall have
delivered, or caused to be delivered, to the Seller all Transaction Documents to
which the Purchaser is a party duly executed by the Purchaser.


(f)    Stockholder Approval. The Seller shall have either (i) obtained the
required approval of 75% of the outstanding voting stock of the Seller,
approving this Agreement and the transactions contemplated hereby, or (ii) the
Board of Directors of Seller has reasonably determined, in good faith, that such
approval is not required.


ARTICLE VII    .
TERMINATION


7.01    Termination. This Agreement may be terminated:


(a)    at any time prior to the Closing by mutual written agreement of the
Purchaser and the Seller;


(b)    by either the Purchaser or the Seller, if a material breach of any
provision of this Agreement has been committed by the other party including the
failure to give notice to the Escrow Agent that the conditions to the Closing
set forth in Article VI have been satisfied and, such material breach results in
a closing condition becoming incapable of being satisfied and such material
breach has not been waived in writing;


(c)    by the Seller if the Purchaser has not fully funded the Escrow Account
with the Escrow Amount in accordance with Section 2.03; or


(d)    by either the Purchaser or the Seller, if the Closing has not occurred on
or prior to June 30, 2019.










7.02    Effect of Termination


(a)    In the event of termination of this Agreement, all obligations of the
parties under this Agreement will terminate, except that the obligations of the
Parties in Section 5.05, this Article VII and Article VIII shall continue in
full force and effect in accordance with its terms.


(b)    In the event of termination of this Agreement pursuant to Section
7.01(a), the Deposit and any Escrow Amount deposited or paid by the Purchaser
shall be refunded to the Purchaser.


(c)    In the event of termination of this Agreement pursuant to Section 7.01(b)
or 7.01(c), due to a material breach by the Purchaser, then the Purchaser shall
be liable to the Seller in an amount equal to Two Million Four Hundred Seventy
Five Thousand Fifty One US Dollars ($2,475,051.00) (the “Liquidated Damages”),
which may be satisfied in part by the Deposit and the amounts in the Escrow
Account established pursuant to Section 2.03. The Parties further agree that the
Escrow Agent shall release amounts in the Escrow Account to satisfy any
Liquidated Damages to the Seller at such time as the Escrow Agent receives
sufficient documentation that the conditions to the Closing set forth in Section
6.01 have been satisfied or waived by the Purchaser. The Parties intend that the
Liquidated Damages constitute compensation, and not a penalty. The Parties also
acknowledge and agree that the Seller’s harm caused by such a Purchaser material
breach may be impossible or very difficult to accurately estimate, and that the
Liquidated Damages are a reasonable estimate of the minimum anticipated or
actual harm that would arise from such a Purchaser material breach. The failure
of the Purchaser to fully fund the Escrow Amount shall not reduce the amount of
Liquidated Damages.


(d)    In the event of termination of this Agreement pursuant to Section
7.01(b), due to a material breach by the Seller, the Deposit and any Escrow
Amount deposited or paid by the Purchaser shall be refunded to the Purchaser.
The Seller shall return the Deposit to the Purchaser via wire within three (3)
Business Days of the Purchaser’s request. The Parties further agree that the
Escrow Agent shall release amounts in the Escrow Account to the Purchaser at
such time as the Escrow Agent receives sufficient documentation that the
conditions to the Closing set forth in Section 6.01 were not satisfied or waived
by the Purchaser.


(e)    In the event of termination of this Agreement pursuant to Section
7.01(d), the Deposit and any Escrow Amount deposited or paid by the Purchaser
shall be refunded to the Purchaser. The Seller shall return the Deposit to the
Purchaser via wire within three (3) Business Days of the Purchaser’s request.
The Parties further agree that the Escrow Agent shall release amounts in the
Escrow Account to the Purchaser at the Purchaser’s sole instruction to the
Escrow Agent in accordance with the terms of the Escrow Agreement.


ARTICLE VIII    .
MISCELLANEOUS


8.01    Expenses. Except as otherwise expressly provided herein, each of the
Seller and the Purchaser shall pay all of its own fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby.


8.02    Notices. All notices and other communications among the Parties shall be
in writing and shall be deemed to have been duly given (a) when delivered in
person, (b) when delivered by a nationally recognized delivery service or
(c) when delivered by facsimile or email with receipt confirmed, addressed as
follows:


Notices to the Seller:
Vital Therapies, Inc.
15222 Avenue of Science, Suite B
San Diego, CA 92128
Attention:    Michael V. Swanson
Facsimile:    858-673-6843
Email:    mswanson@vitaltherapies.com


with a copy (which shall not constitute notice) to:
Wilson Sonsini Goodrich & Rosati, P.C.
12235 El Camino Real
San Diego, California 92130
Attention:    Martin Waters
Facsimile:    (858) 350-2399
Email:     mwaters@wsgr.com


Notices to the Purchaser:
RH Cell Therapeutics Corp
13598 Bolero Way
San Diego, CA 92130
Attention:    Haibin Ruan
Email:    rhb111@139.com


with a copy (which shall not constitute notice) to:
Chachas Law Group P.C.
11682 El Camino Real, Suite 100
San Diego, CA 92130
Attention:    George G. Chachas
Facsimile:    (858) 356-9721
Email:    gchachas@chachaslaw.com


8.03    Entire Agreement. This Agreement, including the Exhibits and Schedules
attached hereto, and any agreement, certificate, instrument or other document
executed and delivered in connection herewith, constitute the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof, and supersede all other prior or contemporaneous covenants, agreements,
undertakings, obligations, promises, arrangements, communications,
representations and warranties, whether oral or written, by either party hereto
or by any stockholder, director, officer, employee, agent, Affiliate or
representative of either Party hereto.


8.04    Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the Parties and their respective
successors. Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned or delegated by any of the parties hereto
without the prior written consent of the non-assigning Parties; except that the
Seller may assign this Agreement and its rights and obligations hereunder to a
successor company.


8.05    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.


8.06    Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement. In the event that there
is a discrepancy between the English language and the Chinese language versions
of this Agreement, the English language version shall control.


8.07    Amendment and Waiver. Any provision of this Agreement may be amended or
waived only in a writing signed by the Purchaser and the Seller. No waiver of
any provision hereunder or any breach or default thereof shall extend to or
affect in any way any other provision or prior or subsequent breach or default.


8.08    Survival. The agreements, representations and warranties of the Seller
contained in Sections 2.07, 3.01, and 3.02, shall survive the Closing for one
year and any right to assert a claim of breach thereunder shall thereafter
terminate. The Agreements in Section 5.05 shall survive the Closing
indefinitely. All other terms, covenants, agreements, representations and
warranties made by the Seller pursuant to this Agreement shall terminate with
the Closing and shall not be deemed to have merged in any of the Transaction
Documents delivered at the Closing.


8.09    Third Party Beneficiaries. The provisions of this Agreement shall be
binding upon and shall inure to the benefit of the Parties and their successors
and permitted assigns. Nothing expressed or referred to in this Agreement shall
be construed to give any Person other than the Parties to this Agreement any
legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement.


8.10    Governing Law. All issues and questions concerning the construction,
validity, interpretation and enforceability of this Agreement, any documents
contemplated hereby, and the Exhibits and Schedules hereto shall be governed by,
and construed in accordance with, the laws of the State of California, without
giving effect to any choice of law or conflict of law rules or provisions.


8.11    Jurisdiction. Any action seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby or thereby shall be brought in and determined
exclusively by the state courts in San Diego County in the State of California
(or in the event of exclusive federal jurisdiction, the courts of the Southern
District of California), and each of the Parties hereby consents to the
jurisdiction of such courts in any such action. In no event shall either Party
have any right to recover from the other Party any consequential damages as to
any matter under, relating to or arising out of this Agreement or the
transactions contemplated hereby.


8.12    Waiver of Jury Trial. To the fullest extent permitted by applicable law,
the Parties hereto hereby voluntarily and irrevocably waives trial by jury in
any Proceeding brought in connection with this Agreement, any of the related
agreements and documents, or any of the transactions contemplated hereby or
thereby.


8.13    Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence. The parties hereto
acknowledge that, as a material inducement to each party’s execution of this
Agreement, such party will be relying upon the timely performance by the other
party hereto of its obligations hereunder.


8.14    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile, portable
document format (.pdf), DocuSign or other electronic transmission shall be
equally as effective as delivery of a manually executed counterpart of this
Agreement.




*** Signature Page Follows ***


IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.
VITAL THERAPIES, INC.


By:    /s/ Duane Nash    
Name: Duane Nash
Its: President and CEO 


RH CELL THERAPEUTICS CORP.


By:    /s/ Haibin Ruan    
Name: Haibin Ruan
Its: President and CEO




-1-
8117202_7.docx